The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jeffrey Gedeon on April 14, 2021.

The application has been amended as follows: 

Claim 1. (Currently amended) An electric vehicle comprising: 
at least one drive motor that provides a drive force to a wheel; 
a transmission path including a plurality of shafts, a plurality of gears, and one or more clutches that transmit the drive force generated by the at least one drive motor to the wheel, with the one or more clutches serving as a switching apparatus that is arranged in the transmission path and configured to switch between a connected state and a disconnected state between the at least one drive motor and the wheel; and 
a control apparatus including one or more processors that control the at least one drive motor and the switching apparatus, wherein 

 wherein the one or more processors of the control apparatus function as a torque ripple suppressing unit that: 
acquires a torque ripple component based on a torque command value for the at least one drive motor and a torque detected by the torque sensor; and 
corrects the torque generated from the at least one drive motor by suppressing the torque ripple component from the torque command value.

Allowable Subject Matter
Claim 2 has been canceled by the applicant.  Claims 1 and 3-9 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Tsukamoto (US 2017/0158043 A1) teaches a vehicle that includes a first power transmission path, a first clutch, a first rotating electrical machine, a second power transmission path, a second clutch, and circuitry. The first clutch is provided in the first transmission path to select a connection state between a first connecting state and a first disconnecting state. The second clutch is provided in the second power transmission path to select a connection state between a second connecting state and a second disconnecting state. The circuitry is configured to control the first clutch and the second clutch such that the second clutch switches to the second disconnecting state in a case where the first clutch switches to the first connecting state so as to transmit the power from an internal combustion engine to a wheel and where a vehicle speed of the vehicle is larger than a first vehicle speed threshold value.
Regarding independent claim 1, Tsukamoto taken either independently or in combination with the prior art of record fails to teach or render obvious the one or more processors of the control apparatus function as a torque ripple suppressing unit that: acquires a torque ripple component based on a torque command value for the at least one drive motor and a torque detected by the torque sensor; and corrects the torque generated from the at least one drive motor by suppressing the torque ripple component from the torque command value in conjunction with the other claim limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668